Case: 11-10305     Document: 00511673491         Page: 1     Date Filed: 11/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 22, 2011
                                     No. 11-10305
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

TONY LAMAR VANN,

                                                  Plaintiff-Appellant

v.

BRITISH PETROLEUM OIL COMPANY; CARL HENRIC SVANBERG, CEO;
TONY HAYWARD, Group Chief Executive; RACHAEL MACLEAN, Houston
Office Vice President; BRIAN SULLIVAN, Manager; MONICA COLLAZO, Team
Associate; KATHLEEN MEADE, Manager,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CV-1517


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Tony Lamar Vann moves for leave to proceed in forma pauperis (IFP) on
appeal following the district court’s denial of his IFP motion and certification
that his appeal was not taken in good faith. He seeks to appeal the dismissal of
his suit alleging that the defendants violated his civil rights when they failed to
financially compensate him after he submitted to them, and they used, his plans

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10305    Document: 00511673491       Page: 2   Date Filed: 11/22/2011

                                   No. 11-10305

for a device designed to stop the Deepwater Horizon oil spill. The district court
dismissed the suit without prejudice pursuant to Federal Rule of Civil Procedure
41(b) because Vann did not comply with the magistrate judge’s order to answer
a questionnaire seeking further information about his claims.
      Vann’s IFP motion challenging the certification decision “must be directed
solely to the trial court’s reasons for the certification decision.” Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). This court’s inquiry into whether the appeal
is taken in good faith “is limited to whether the appeal involves legal points
arguable on their merits (and therefore not frivolous).” Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citations omitted).
“To aid in the determination of whether an IFP complaint if frivolous or fails to
state a claim, this Court has approved the use of an evidentiary hearing or
questionnaires.” Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999) (citing Spears
v. McCotter, 766 F.2d 179, 181-82 (5th Cir. 1985)). A district court may sua
sponte dismiss an action for failure to prosecute or to comply with any court
order. Rule 41(b); McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988).
Because the dismissal at issue was without prejudice and the applicable statute
of limitations would not currently bar Vann’s refiling of the suit, we review for
an abuse of discretion.       See McCullough, 835 F.2d at 1127; Berry v.
CIGNA/RSI-CIGNA, 975 F.2d 1188, 1190-91 (5th Cir. 1992); Helton v. Clements,
832 F.2d 332, 334 (5th Cir. 1988); TEX. CIV. PRAC. & REM. CODE ANN.
§ 16.003(a).
      Given that the “answers” that he provided (including one advising that
pertinent information would not be supplied until discovery) were brief and
generally unresponsive, and, further, given that the great majority of his
response challenged the magistrate judge’s authority to issue the questionnaire
and threatened legal action against the district court, Vann fails to show that
the district court abused its discretion. See McCullough, 835 F.2d at 1127.



                                         2
   Case: 11-10305   Document: 00511673491     Page: 3   Date Filed: 11/22/2011

                                 No. 11-10305

Vann’s motion to proceed IFP is DENIED, and his appeal is DISMISSED as
frivolous pursuant to 5th Cir. R. 42.2.




                                          3